Casie Walker
                                         Burnet County District Clerk
                                        1701 East Polk Street, Suite 90
                                          Burnet, Texas 78611-2757
                                            Phone (512) 756-5450




November 20, 2015

Third Court of Appeals
via email                                                                    November 23, 2015


Re:    Court of Appeals Number:
                                    03-14-00236-CR
       Trail Court Number: 41725


Style: The State of Texas
       v.
       KEVIN TODD HARDIN



       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on November 05, 2015.




Sincerely,




Casie Walker
District Clerk